Opinion of ti-ie Court by
Judge Hardin:
The answers of both the Richeys and Hughes are singularly silent, and apparently evasive as to the ability of Arthur W. Richey to pay for the land; and the consideration, if any, which was paid by Hughes for the notes; and the testimony of W. W. Richey, though taken .to sustain the claim of Hughes, is equally unsatisfactory on that subject. It seems almost incredible that *147if those transactions were in good faith, and especially if Hughes -bought the notes and -paid their value for them, though even W. W. Richey, in giving his deposition would have failed to explain how, or in what he was paid for the notes.
King, J. B. Husband, for appellant.
Bullock, Bramlette, appellee.
Upon the whole case, as presented in the record, we must conclude 'that the plaintiff was entitled to -relief, and that the court erred in dismissing .his petition.
Wherefore, the judgment is reversed and the cause remanded with directions to enter a judgment for the plaintiff.